UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-08402 ISC8 INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0280334 (StateorOtherJurisdictionof IncorporationorOrganization) (I.R.S. Employer Identification No.) 151 Kalmus Dr., Suite A-203 Costa Mesa, California 92626 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (714) 444-8753 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-acceleratedfiler [ ] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of June 4, 2014, there were 256,580,728 shares of common stock outstanding. ISC8 INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL PERIOD ENDED MARCH 31, 2014 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 33 Signatures Unless otherwise indicated, or unless the context of the discussion requires otherwise, we use the terms “ISC8,” “Irvine Sensors,” the “Company,” “we,” “us,” “our” and similar references to refer to ISC8 Inc. and its subsidiaries. ISC8®, ISC8[secure] ®, Irvine Sensors®, Cyber adAPT™, NetFalcon™, NetControl™, Neo-Chip™, Neo-Stack®, Neo-Layer™, TOWHAWK®, Novalog™, Vault®, Eagle™, and RedHawk™ are among the Company’s trademarks. Any other trademarks or trade names mentioned in this report are the property of their respective owners. Safe Harbor Regarding Forward Looking Statements From time to time, information provided by us or statements made by our employees may contain “forward-looking” information which involves risks and uncertainties. Any statements in this Quarterly Report and accompanying materials that are not statements of historical fact are forward-looking statements (including, but not limited to, statements concerning our projected revenues, expenses, gross profit and income, mix of revenue, demand for our products, the need for additional capital, our ability to repay our outstanding debt, market acceptance of our products and technologies, the competitive nature of our business and markets, the success and timing of new product introductions and commercialization of our technologies, product qualification requirements of our customers, the need to divest assets, our significant accounting policies and estimates). These forward-looking statements are based on a number of assumptions made by us, and involve a number of risks and uncertainties, and accordingly, actual results could differ materially. Factors that may cause such differences include, but are not limited to, those discussed in this Quarterly Report and set forth in Part I, Item 1A of our Form 10-K for the year ended September 30, 2013 available through the website of the Securities and Exchange Commission (“SEC”) at www.sec.gov, our website at www.isc8.com, or upon written request to our Investor Relations Department at 151 Kalmus Drive, Suite A-203, Costa Mesa, California 92626. You should carefully consider these factors in connection with forward-looking statements concerning us. Except as required by law, we undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. -i- Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ISC8 INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2014 September 30, 2013 (1) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net - Deposit on PFG credit line Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Other assets Non-current assets of discontinued operations Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Senior secured revolving credit facility, net of discount Senior subordinated secured convertible promissory notes, net of discount Senior subordinated secured convertible bridge notes, net of discount - Subordinated secured convertible promissory notes, net of discount - Senior subordinated secured promissory notes - Capital lease obligations, current portion Other current liabilities - Current liabilities from discontinued operations Total current liabilities Subordinated secured convertible promissory notes, net of discount - Capital lease obligations, less current portion Derivative liability Executive salary continuation plan liability Other liabilities - Total liabilities Commitments and contingencies (Note 8) Stockholders’ deficit: Convertible preferred stock, $0.01 par value, 1,000,000 shares authorized,900shares of Series B Convertible Cumulative Preferred Stock issued and outstanding as of March 31, 2014 and September 30, 2013,liquidation preferenceof $866,000, and2,800 and 0 shares of Series D Convertible Preferred Stock issued and outstanding, liquidation preferenceof $27,820,000 and $0,as of March 31, 2014 and September 30, 2013, respectively(2) - - Common stock, $0.01 par value, 2,000,000,000 and 800,000,000 shares authorized;255,080,000 and 205,581,000 shares issued and outstanding at March 31, 2014 andSeptember 30, 2013, respectively (3) Additional paid-in capital Accumulated other comprehensive income(loss) ) Accumulated deficit ) ) ISC8 stockholders’ deficit ) ) Noncontrolling interest Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ (1) The condensed consolidated balance sheet as of September 30, 2013 was derived from the audited consolidated financial statement included in the Company’s 2013 Annual Report on Form 10-K, filed with the SEC on December 24, 2013. (2) The number of shares of Convertible Preferred Stock issued and outstanding has been rounded to the nearest one hundred (100). (3) The number of shares of common stock issued and outstanding has been rounded to the nearest one thousand (1000). See Accompanying Notes to Condensed Consolidated Financial Statements -1- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Six Months Ended March 31, Revenues $ Cost of revenues Gross Profit Operating expenses: General and administrative expense Research and development expense Total operating expenses Operating loss ) Interest and other (income) expense Interest expense Change in fair value of derivative liability ) ) Gain on extinguishment of debt - - ) - Other (income) expense ) Total interest and other (income) expenses ) Loss from continuing operations before provision for income taxes ) Provision for income taxes - Loss from continuing operations ) Loss from discontinued operations - ) - ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations $ - $ ) $ - $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding See Accompanying Notes to Condensed Consolidated Financial Statements -2- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Three Months Ended March 31, Six Months Ended March 31, Net loss $ ) $ ) $ ) $ ) Other comprehensiveincome before tax from continuing operations: Foreign currency translation adjustments - - Comprehensive loss $ ) $ ) $ ) $ ) See Accompanying Notes to Condensed Consolidated Financial Statements -3- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) (Income)loss from discontinued operations - Loss from continuing operations (5,115,000 ) (9,017,000 ) Adjustments to reconcile loss from continuing operations to net cash used in operating activities: Depreciation and amortization Provision for bad debt - Non-cash interest expense Gain on extinguishment of debt (316,000 ) - Change in fair value of derivative liability (7,073,000 ) (4,481,000 ) Non-cash stock-based compensation Loss on disposal of property and equipment - Changes in assets and liabilities: Accounts receivable (55,000 ) (127,000 ) Prepaid expenses and other current assets (60,000 ) Other assets - Accounts payable and accrued expenses Other current liabilities - Deferred revenue (204,000 ) Executive Salary Continuation Plan liability (47,000 ) (7,000 ) Net cash used in operating activities (4,404,000 ) (7,332,000 ) Cash flows from investing activities: Property and equipment expenditures - (45,000 ) Proceeds from sale of Thermal assets - Net cash paid related to acquisition of Bivio - (569,000 ) Net cash provided by investing activities - Cash flows from financing activities: Proceeds from unsecured convertible promissory notes Proceeds from Series D Convertible Preferred Stock - Proceeds from options and warrants exercised Net change in deposit on PFG credit line - Principal payments on PFG credit line (2,070,000 ) - Principal payments on notes payable (25,000 ) (9,000 ) Principal payments on capital leases (208,000 ) (8,000 ) Net cash provided by financing activities Cash flows from discontinued operations: Net cash used in operating activities ) (1,965,000 ) Net cash used in investing activities - (8,000 ) Net cash used in discontinued operations ) (1,973,000 ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents (1,416,000 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities: Equipment financed with capital leases $ $
